Citation Nr: 0111960	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, former spouse, and daughter


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 1994 and November 1994 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  During the course of this appeal, the 
veteran's claims file was transferred from the Newark, New 
Jersey RO to the New York, New York RO because the veteran 
had moved to New York City.  RO hearings were held at the New 
York RO in August 1995 and November 1996 and transcripts of 
both hearings are of record.  


REMAND

The veteran's service medical records are negative for 
treatment or diagnosis pertaining to a psychiatric 
disability.  The report of an October 1967 separation 
examination shows that psychiatric evaluation was normal.  

Post service medical records beginning in the 1990s reflect 
treatment for a psychiatric disability.  Private medical 
records dated in March 1991 show that the veteran was seen on 
an emergency basis, and a diagnosis including acute anxiety 
disorder was entered.  Thereafter, private and VA diagnoses 
have indicated the existence of a neurosis including anxiety 
disorder with a depressed mood and PTSD.  Panic attacks and 
agoraphobia have also been noted.  

The veteran has been determined by the Social Security 
Administration to be entitled to receive social security 
disability benefits since December 1993, and medical records 
underlying the award are in the claims folder.  

As regards the diagnosis of PTSD, the veteran's DD Form 214 
reveals that the veteran had no foreign service and, as such, 
did not engage in combat with the enemy.  Some of his 
reported non combat stressors are not verifiable, such as 
being frightened on a flight from Puerto Rico to Fort 
Jackson, South Carolina due to air pockets and generally 
turbulent flying conditions, but without crashing, without 
damage to the plane and without personal injury; and, such as 
having been abused during basic training by fellow soldiers 
and superior and non commissioned officers because he was not 
comfortable nor fluent in the English language.  

The veteran's responses to personal assault questionnaires 
sent to him by the RO have been such that one or more 
specific personal assaults cannot be verified and the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
has failed to verify any stressor based on information 
submitted.  

The veteran has reported that all of his stressors, other 
than the one involving the airplane, occurred during basic 
training at Fort Jackson, South Carolina.  However, his 
service personnel records reveal that he did his preliminary 
basic training at Fort Buchanan in Puerto Rico from February 
1966 through April 1966 and that he did his combat training 
and his advanced infantry training at Fort Jackson, South 
Carolina, from May 1966 through early August 1966.  On August 
8, 1966, he was transferred to Fort Dix, New Jersey, where 
his principal duty was that of a supply handler.  At the 
August 1995 RO hearing, the veteran indicated in testimony 
that he was told by a friend that someone tried to hang 
himself in the bathroom at Fort Jackson, and that the same 
person reportedly later killed himself in Puerto Rico.  This 
reported stressor is not verifiable based on the information 
furnished.  

In a sworn statement dated on November 10, 1996, a veteran 
whose initials are LDHG and whose DD Form 214 reportedly 
shows his initials as HGLD corroborated a report furnished by 
the veteran of being raped by two soldiers at Fort Jackson, 
South Carolina, stating that he saw the veteran after the 
incident.  The veteran has reported this rape to private 
physicians and VA physicians, after which PTSD was diagnosed.  
The Board is of the opinion that this reported rape must be 
the subject of further verification attempts.  


The case is REMANDED to the RO for the following action:


1.  The RO should refer to the sworn 
statement of LDHG cited by the Board and 
dated in November 10, 1996.  The DD 214 
of that individual who reportedly served 
from "1966 to January 10, 1969" as well 
as his complete service personnel records 
should be obtained for association with 
the veterans claims folder.  

2.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder including PTSD.  The 
RO should consider of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) in 
readjudicating this claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



